ORDER
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant, Merrilee Belt, pro se. No response was filed by the Fort Peck Tribes.
The Petition asks this Court to enforce an Order issued by the Fort Peck Tribal Court, Honorable Judge Roxanne Gour-neau presiding, on September 15, 2011. The Order granted permanent legal custody of Appellant’s child to her. The Petitioner states that the Fort Peck Tribes, Child and Family Services office, refuses to comply with the Order.
This Court’s jurisdiction is limited to reviewing de novo all determination of the Tribal Court on matters of law, but we may not set aside factual determinations of the Tribal Court if supported by substantial evidence II CCOJ 202.
There is no issue of review here, as the Petitioner requests enforcement of an Order. That being the case, we have no jurisdiction at the present time.
THEREFORE, IT IS THE ORDER OF THIS COURT that the matter be, and the same is hereby remanded to the Fort Peck Tribal Court for appropriate remedy. The Court may consider the issuance of an *288Order to Show Cause directed to Child and Family Services to resolve the matter.